UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1948



ABDUL W. AMIRI, An Afghan lawyer-political
analyst and peace lobbyist,

                                              Plaintiff - Appellant,

          versus


ROBERT F. HORAN, JR., Fairfax County Prose-
cutor; COMMONWEALTH OF VIRGINIA; THE FOX NEWS
CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-1049-A)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdul W. Amiri, Appellant Pro Se. Thomas Folkes, REED, SMITH, HAZEL
& THOMAS, L.L.P., Falls Church, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abdul W. Amiri appeals the district court’s orders denying re-

lief without prejudice on his civil complaint under 28 U.S.C.A. §

1915A (West Supp. 2000) and denying his motion for reconsideration.

We have reviewed the record and the district court’s opinions and

find that this appeal is frivolous.     Accordingly, we dismiss the

appeal on the reasoning of the district court.   See Amiri v. Horan,

No. CA-00-1049-A (E.D. Va. June 23 & July 6, 2000).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on June 22 and July 3, 2000, respectively, the district court’s
records show that they were entered on the docket sheet on June 23
and July 6, 2000, respectively. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                2